Citation Nr: 9935925	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  95-12 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 
1994, for a grant of service connection for schizophrenia.

2.  A determination of the propriety of the initial 50 
percent disability rating assigned to the veteran's 
schizophrenia from April 18, 1994 to December 21, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for schizophrenia, effective April 18, 
1994, and assigned a 50 percent disability rating thereto.  
The veteran filed a timely appeal to the effective date and 
disability rating assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's original claim for service connection for a 
"nervous disorder" was denied by the RO in a rating 
decision dated in March 1979; this denial was confirmed in 
several subsequent RO decisions, including, most recently, in 
May 1985.

3.  The veteran's informal application to reopen his claim 
for a nervous disorder was received by VA on October 16, 
1987.

4.  The RO sent the veteran a written determination in 
November 1987 which denied his request to reopen his service 
connection claim, but did not apprise the veteran of his 
appellate rights.

5.  In a rating decision dated in November 1994, the RO 
granted service connection for schizophrenia, effective from 
April 18, 1994, the date of receipt of a subsequent informal 
application from the veteran to reopen his claim for service 
connection for a nervous disorder.

6.  From April 18, 1994 to December 21, 1994, the evidence 
showed that the veteran's schizophrenia was manifested by 
symptomatology causing severe impairment of social and 
industrial adaptability.


CONCLUSIONS OF LAW

1.  The May 1985 RO rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).

2.  The criteria for the assignment of an effective date of 
October 16, 1987, for a grant of service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 
3.400 (1999).

3.  The criteria for a 70 percent rating for schizophrenia 
from April 18, 1994 to December 21, 1994, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.132, Diagnostic Code 9203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claim

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for the grant of service 
connection for schizophrenia is plausible or capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

In a March 1979 rating decision, the RO initially denied the 
veteran's claim for service connection for a nervous 
disorder, on the basis that while the evidence showed that 
the veteran had been diagnosed with schizoid personality 
while in service, personality disorders were not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  Furthermore, the first 
post-service evidence of a psychiatric disorder, i.e., a 
statement dated in January 1977 showing a diagnosis of 
schizophrenia, was too remote in time from service to be 
considered service-related, absent any medical statement 
relating the disorder back to service.  Most recently, this 
claim was again denied in an RO rating decision dated in May 
1985.  As a timely appeal was not filed to that decision, it 
is final based on the evidence then of record, but may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103.  

The veteran subsequently filed an informal application to 
reopen his claim for this benefit, which was received by the 
RO on April 18, 1994.  The newly-submitted evidence included 
two medical opinions, both received in May 1994, which opined 
that, based on a review of the record, the veteran suffered 
from schizophrenia in service and had been suffering from the 
same disorder ever since. Under governing law, the effective 
date for a grant of service connection on the basis of the 
receipt of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). In a rating 
decision dated in November 1994, the RO granted service 
connection for schizophrenia, effective from April 18, 1994, 
which the RO found to be the date of receipt of the veteran's 
application to reopen his service connection claim.

The veteran contends, as set forth in detail in extensive 
correspondence sent to VA, that the grant of service 
connection should be made retroactive to October 14, 1987, 
the date he submitted a statement to the RO informing VA that 
he had been misdiagnosed.  At that time, the veteran stated 
that he was "writing to reopen my claim for service 
connected nervous condition."  The veteran stated that a 
doctor had recently told him that he had been misdiagnosed in 
service, and that his earlier diagnosis of schizoid 
personality should have been a diagnosis of bipolar 
depressive reaction.  The veteran then requested that the RO 
review VA medical treatment records in further consideration 
of his claim.

In a response dated in November 1987, the RO stated that the 
veteran's claim for service connection for a nervous 
condition was merely a "duplicate claim," which had 
previously been denied.  The RO stated that the veteran's 
contention of a misdiagnosis, even if true, would only show a 
different form of psychosis, now diagnosed as bipolar 
disorder.  The RO thus implicitly denied the veteran's 
request to reopen his service connection claim.  The RO did 
not include a statement regarding the veteran's appellate 
rights with this correspondence.

The Board notes that a disallowed claim does not become a 
final determination where VA has failed to procedurally 
comply with statutorily mandated requirements.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  Those procedural 
requirements include, in accordance with 38 U.S.C. § 5104(a) 
and 38 C.F.R. § 3.104(a), written notification of the 
decision, and an explanation of the procedure for obtaining 
review of the decision.  Best v. Brown, 10 Vet. App. 322, 325 
(1997) (where a regional office committed a procedural error 
by failing to adequately notify the appellant that it was 
denying service connection for a disorder, its decision is 
not final).

Since the RO's November 1987 letter to the veteran, which 
essentially denied the veteran's request to reopen his 
service connection claim, must be considered an adverse, 
appealable decision, the RO was required to notify the 
veteran of his appellate rights.  There is no indication that 
such a statement was attached to the RO's letter.  The Court 
has held that absent the inclusion of a statement of 
appellant rights, RO decisions remain open.  See In the 
Matter of the Fee Agreement of Hugh D. Cox, 5 Vet. App. 307 
(1993); Thompson (Charles) v. Brown, 8 Vet. App. 169, 175-77 
(1995) (holding that section 5104(a) notice of appellate 
rights must be mailed with BVA decision), reconsidered on 
other grounds, 8 Vet. App. 430 (1995), reaff'd, 9 Vet. App. 
173 (1996); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Therefore, the Board finds that the November 1987 RO decision 
denying the veteran's October 16, 1987 claim to reopen his 
claim for service connection for a nervous condition did not 
become and remained open.  As such, the effective date of the 
grant of service connection for schizophrenia should be the 
date of the still-active claim for such benefits, i.e., 
October 16, 1987.

The Board acknowledges the assertions set forth by the 
veteran's service representative in a Written Brief 
Presentation in July 1999, to the effect that the RO erred in 
not attempting to obtain the VA outpatient treatment notes 
referred to by the veteran in his October 1987 statement.  
However, given the complete grant of the benefits sought by 
the veteran on his earlier effective date claim, the Board 
finds that it need not address the issue of the RO's alleged 
failure of its duty to assist the veteran.

Therefore, in light of the foregoing, the Board concludes 
that an effective date of October 16, 1987 for a grant of 
service connection for schizophrenia is warranted.

II.  Entitlement to a rating in excess of 50 percent
from April 18, 1994 to December 21, 1994

The veteran has also claimed entitlement to a rating in 
excess of 50 percent for his service-connected schizophrenia.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in April 1994.  Accordingly, his claim 
must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a), and VA has a duty to assist the veteran 
in the development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

The Board notes that in a rating decision dated in August 
1995, the RO increased the disability rating for the 
veteran's service-connected schizophrenia from 50 percent to 
100 percent, effective from December 21, 1994.  Thus, as this 
constitutes a full grant of the benefit sought from December 
21, 1994 to the present, the only period still at issue is 
the period from the original assignment of the 50 percent 
rating on April 18, 1994 to the date of the maximum increase 
on December 21, 1994.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the veteran's claim includes the report 
of a VA mental disorders examination conducted in December 
1993.  At that time, the veteran stated that he did not have 
any complaints, and did not have any symptoms, except for 
"some little anxiety."  He stated that he did not hear 
voices or see things, and was not paranoid.  He stated that 
he slept well most of the time, but noted that he had had a 
"sleeping disorder" throughout his lifetime.  He reported 
that he was unemployed and had never married.  

On mental status examination, the veteran was polite, 
talkative, and friendly.  He was casually dressed and clean, 
with acceptable hygiene.  His speech was clear and coherent, 
and his thought processes were organized and goal directed.  
he was fully oriented to all three spheres.  He denied any 
suicidal or homicidal ideation, and denied ever having 
experienced any visual or auditory hallucinations.  However, 
when talking about his VA physician the veteran stated that 
he had stolen a discovery from him, consisting of a substance 
that could break the brain blood barrier.  Paranoid delusions 
were elicited when talking about this "discovery."  The 
veteran's intellectual functions were average, in the upper 
range, and he interpreted proverbs very concretely.  His 
memory for long-term events was unfaithful at times, and his 
short-term memory was somewhat deficient.  His concentration 
was average, and his attention span was slightly shallow.  
His mood was euthymic, and his affect was appropriate.  His 
judgment was deemed well-preserved for most of the situations 
discussed.  The examiner diagnosed an Axis I diagnosis of 
schizophrenia, possibly paranoid type, and an Axis II 
disorder of a personality disorder.  A Global Assessment of 
Functioning (GAF) score of 50 to 60 was assigned.  The 
examiner further commented that although the veteran had had 
numerous psychiatric hospitalizations with paranoid delusions 
since discharge, he functioned "rather well" between 
periods of hospitalization, including holding two jobs for 
two and one-half  years each and his most recent job for ten 
years.  The veteran was considered competent and able to 
handle his own benefits.

Also of record are two medical statements dated in May 1994 
from VA doctors.  Although they both address the issue of the 
etiology of the veteran's schizophrenia, neither statement 
described the current symptomatology or disability level.

In October 1994, the veteran again underwent a VA mental 
disorders examination by two examiners.  At that time, the 
examiners noted that they had reviewed the veteran's claims 
file, as well as the results of a Minnesota Multiphasic 
Personality Inventory (MMPI) performed in 1990.  The veteran 
again denied any present problems, and stated that he did not 
have any hallucinations or delusions.  He reported that he 
had stopped taking his medications, and was "doing better" 
after having stopped using them.  Mental status examination 
revealed that the veteran was poorly groomed.  He was alert 
and oriented during the interview.  Speech was of normal rate 
and volume, and was easy to understand.  He displayed a 
normal range of affect, and no significant mood was noted.  
Eye contact was fair.  Significant psychomotor agitation was 
visible.  Cognitive processes were grossly intact, and there 
was no evidence of any hallucinations or delusions.  His 
intelligence appeared average, and his thoughts were 
generally concrete.  He was cooperative and pleasant, 
although historical reporting was vague and at times 
inconsistent.  He denied feeling depressed, although he 
acknowledged one suicide attempt when he overdosed in order 
to "knock himself out."  He reported that his appetite was 
good and that he slept okay.  The examiners rendered an Axis 
I diagnosis of schizophrenia, residual type, and an Axis II 
diagnosis of schizoid personality disorder, premorbid.  A GAF 
of 40 was assigned.  The examiners commented that the veteran 
was severely disabled by his mental disorders and that it was 
unlikely that he would be capable of independent living or 
gainful employment.

The veteran's schizophrenia was evaluated as 50 percent 
disabling during the period in question pursuant to criteria 
of 38 C.F.R. § 4.132, Diagnostic Code (DC) 9203 (1999).  
Under the rating criteria in effect during the period in 
question, a 50 percent rating was warranted for paranoid 
schizophrenia which caused considerable impairment of social 
and industrial adaptability.  A 70 percent rating was 
warranted if the symptomatology was less than that 
contemplated for a 100 percent rating, and caused severe 
impairment of social and industrial adaptability.  Finally, a 
100 percent rating was warranted when there were active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.

A review of the evidence reveals that at the time of the two 
VA examinations detailed above, mental status examinations 
resulted in generally normal findings, including normal 
affect, speech, intellect, judgment, mood, concentration, 
thoughts, and mental cognition.  However, there was evidence 
of paranoid delusions and some impairment of memory.  In 
addition, the examiners who performed the subsequent October 
1994 examination characterized the veteran as "severely 
disabled," although the Board notes that they found him to 
be disabled by his mental disorders (plural), thus calling 
into question the degree of disability caused by the 
veteran's schizophrenia versus that caused by his nonservice-
connected schizoid personality disorder.  However, the Board 
concludes that, resolving all reasonable doubt in the 
veteran's favor, the symptomatology of the veteran's service-
connected schizophrenia more closely corresponded to the 
"severe" degree of impairment contemplated by a 70 percent 
rating under the former provisions of DC 9203.

The Board also finds that this degree of impairment is 
consistent with the GAF scores assigned to the veteran, 
which, most recently, was assessed at 40.  According to the 
GAF scale contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
40 is assigned when overall functioning is characterized by 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  The Board thus 
finds that this score supports a finding of severe 
impairment, particularly in light of the fact that the 
veteran has had numerous psychiatric hospitalizations with 
paranoid delusions since his discharge from service.

However, the Board finds that the evidence does not indicate 
that the veteran's schizophrenia is manifested by active 
psychotic manifestations of such extent or severity as to 
produce total social and industrial inadaptability.  While 
the veteran was apparently unemployed at the time of several 
of these VA examinations, the examiner who performed the 
December 1993 examination noted that the veteran had most 
recently worked for a period of ten years, and functioned 
"rather well" between previous periods of hospitalization.  
Furthermore, at the time of VA examinations the veteran was 
generally well-oriented, with no bizarre ideation, and was 
most recently found in December 1993 to have grossly intact 
cognitive processes, with no evidence of hallucinations or 
delusions.  Therefore, the Board determines that the criteria 
for a 100 percent rating under DC 9203, as in effect during 
the period in question, were not met.

For the foregoing reasons, the Board finds that a 70 percent 
rating was the appropriate rating for the veteran's 
schizophrenia during the time period at issue.  The Board 
would point out that its disposition of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An effective date of October 16, 1987 for a grant of service 
connection for schizophrenia is granted.

A disability rating of 70 percent for the veteran's 
schizophrenia from April 18, 1994 to December 21, 1994, is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

